Citation Nr: 0115007	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94-42 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied increased evaluations for right and 
left knee disorders, each rated as 10 percent disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The right knee disability is manifested primarily by 
painless and slight or noncompensable limitation of motion 
and mild lateral collateral instability that produce no more 
than mild functional impairment; instability, limitation of 
motion, or other symptoms that produce more than mild 
functional impairment are not found.  

3.  The left knee disability is manifested primarily by X-ray 
findings of arthritis and slight limitation of flexion that 
produce mild functional impairment; instability, limitation 
of motion, or other symptoms that produce more than mild 
functional impairment are not found.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic right knee strain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 
4.71a, diagnostic codes 5257, 5260, 5261 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 
4.71a, diagnostic codes 5003, 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was treated for 
a bilateral knee condition that preexisted his entry into 
service.  An October 1972 rating decision granted service 
connection for synovitis of the knees based on aggravation in 
service.  This rating decision does not indicate that the 
bilateral knee condition was symptomatic at the time of the 
veteran's entry into service.  A zero percent evaluation was 
assigned for the bilateral knee condition, effective from 
separation.  

A December 1981 rating decision reclassified the synovitis of 
both knees to synovitis of the right knee and synovitis of 
the left knee and assigned separate evaluations for these two 
conditions.  A 10 percent evaluation was assigned for each 
knee disability, thereby increasing the combined rating for 
the bilateral knee condition from zero to 20 percent, 
effective from September 1981.  The 10 percent ratings for 
the knee conditions have remained unchanged since then. 

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems in the 
1990's and 2000.  These records reveal that the veteran was 
seen for complaints of painful knees but that he was treated 
primarily for nonservice-connected disabilities.  The more 
salient medical reports with regard to the claims being 
considered on this appeal are discussed below.  

The veteran underwent a VA medical examination in August 
1994.  A history of injury to both knee joints in service was 
reported by the veteran.  He stated that his right and left 
knee disabilities had been variously classified and that he 
had pain on and off pain in both knees, worse in the left.  
There was no apparent deformity of either knee.  There was 
localized tenderness over the superior and mediolateral 
aspect of the peripatellar area, especially on the left side 
and mildly on the right.  There was no swelling or effusion 
of the knee joints.  There was slightly positive compression 
tenderness in the patella and slight lateral collateral 
ligament instability in the right knee.  There was painless 
active range of motion of zero to 130 degrees of the right 
knee.  Range of motion of the left knee was from zero to 115 
degrees.  There was 5/5 muscle strength throughout both lower 
extremities including knee extensors and flexors.  There was 
muscle flabbiness over the distal quadriceps muscle on both 
sides.  There was a slightly positive compression test and 
also a questionably positive McMurray's test in the left knee 
joint.  X-rays of both knees showed surgical clips in the 
soft tissue of the right knee.  There were no intrinsic 
skeletal lesions.  

The veteran and his wife testified at a hearing in December 
1994.  The testimony was to the effect that the veteran had 
constant pain of both knees that caused functional impairment 
and warranted higher ratings for the right and left knee 
conditions.  

Private medical reports dated in October and November 1995 
show that the veteran was under care for malignant vasovagal 
syncope and that a pacemaker was implanted in September 1995.  
The signatory, a physician, opined that the veteran was 
totally disabled due to this condition.  

A document from the U.S. Postal Service reveals that the 
veteran worked as a mail carrier until his disability 
retirement in December 1995.  

The veteran underwent VA medical examination in February 
2000.  He complained of nearly constant pain of both knees 
that worsened with activity.  Examination of the right knee 
revealed no deformity.  There was localized tenderness over 
the mediolateral aspect of the right knee.  There was no 
swelling or effusion of the right knee.  There was painless 
active range of motion of the right knee from 5 to 130 
degrees.  Drawer sign was negative.  There was mild lateral 
collateral ligament instability.  There was no medial 
collateral instability noted.  There was positive patellar 
compression.  There was no patellar tracking.  Deep tendon 
reflexes were 2+ or within normal limits.  Sensory 
examination of the right knee was normal.  Strength testing 
of the right knee was normal.  X-ray of the right knee 
revealed no effusion or bony abnormality.  Examination of the 
left knee revealed localized tenderness over the superior and 
medial knee.  There was no knee swelling.  There was positive 
patellar compression.  There was painless active range of 
motion from zero to 120 degrees.  There was good strength in 
the left quadriceps.  There was a positive compression test.  
There was no instability or neurological deficits.  X-ray of 
the left knee showed minimal degenerative change with minimal 
medial compartment space narrowing.  The impressions were 
history of right knee strain with residual chronic strain 
with mild lateral collateral ligament instability; and 
history of left knee synovitis with minimal degenerative 
osteoarthritis.  

Analysis

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, redefined VA's duty to assist a veteran 
in the development of a claim.  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased evaluations for this right and 
left knee disabilities.  There is no identified evidence not 
accounted for, and an examination has been performed with 
regard to the veteran's claims.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the veteran's claims, as well as the reasoning supporting the 
disposition of the claims.  These documents have essentially 
notified the veteran of the evidence needed to prevail on his 
claims.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a remand of the case to the 
RO for additional development of the claims under the 
Veterans Claims Assistance Act of 2000.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of these claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, moreover, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The evidence indicates that the veteran has chronic right 
knee strain and arthritis of the left knee.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  With any form of arthritis, painful 
motion is an important factor.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from are zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

The veteran and his wife testified at a hearing to the effect 
that the veteran has painful knees that produce functional 
impairment that supports the assignment of higher ratings for 
the right and left knee disabilities.  The overall evidence 
does not support these statements.  Although the evidence 
shows that the veteran has significant functional impairment 
related to nonservice-connected disabilities, the 
manifestations of the nonservice-connected disabilities may 
not be considered in the evaluation of the service-connected 
knee disorders.  38 C.F.R. § 4.14 (2000).  

With regard to the right knee disability, the reports of the 
veteran's VA medical examinations in 1994 and 2000 indicate 
that he has slight lateral collateral ligament instability.  
The medical evidence indicates that he has painless active 
range of motion that is essentially within normal limits.  
The overall evidence indicates that the right knee disability 
is manifested primarily by painless motion, slight 
noncompensable limitation of motion, and mild lateral 
collateral instability that produce no more than mild 
functional impairment.  These findings support no more than a 
10 percent rating for the chronic right knee strain under 
Diagnostic Code 5257.  The evidence does not reveal the 
presence of instability, limitation of motion or other 
symptoms affecting the right knee that produce more than mild 
functional impairment and thus support the assignment of a 
rating in excess of 10 percent for the right knee disability 
under the above noted diagnostic codes.  

With regard to the left knee disability, the reports of the 
veteran's VA medical examinations in 1994 and 2000 indicate 
the presence of painless range of motion and essentially 
normal range of motion.  While there is slight limitation of 
flexion, the limitation of flexion does not support the 
assignment of a compensable rating under Diagnostic Code 
5260.  Nor does the evidence show the presence of instability 
of the left knee to support the assignment of a compensable 
evaluation for the left knee disorder under Diagnostic Code 
5257.  Since there is noncompensable limitation of motion of 
the left knee and X-ray findings of arthritis of this major 
joint as defined in 38 C.F.R. § 4.45(f), a 10 percent rating 
for the left knee disorder is warranted under Diagnostic Code 
5003.  The evidence does not show instability, limitation of 
motion or other symptoms associated with the left knee 
disorder such as to support the assignment of a rating in 
excess of 10 percent or to support a separate evaluation for 
the left knee disability under the above diagnostic codes.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
held that in evaluating a service-connected disability, the 
Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, the only reported limitation 
of motion of either knee is noncompensable, and the evidence 
does not reveal that either knee disorder produces more than 
slight functional impairment.  It appears that a 10 percent 
evaluation for the right knee disability under Diagnostic 
Code 5257 and a 10 percent evaluation for the left knee 
disability under Diagnostic Code 5003 best represent the 
veteran's disability picture.  The preponderance of the 
evidence is against the claims for higher ratings for the 
right and left knee disabilities, and the claims must 
therefore be denied.  

Since the preponderance of the evidence is against the claims 
for increased evaluations for the right and left knee 
disabilities, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased evaluation for the right knee disorder is 
denied.  

An increased evaluation for the left knee disorder is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

